Mr. Justice McGoorty delivered the opinion of the court. 2. Civil service, § 6a*—when evidence insufficient to show certification of city employee. In an action by a city employee to recover wages during a period when he claims he was illegally laid off, where plaintiff alleges that he was duly certified by the Civil Service Commission as such employee, a finding for plaintiff held against the manifest weight of the evidence where there was no competent evidence, by record of such commission or otherwise, of such certification. 3. Civil service, § 25*—when case remanded on reversal.. In an action by a city employee to recover wages during a period when he claims he was illegally laid off, where plaintiff alleges that he was duly certified by the Civil Service Commission as such employee, but offers no competent evidence, by record of such commission or otherwise, of such certification, the case will, on reversal for want of such evidence, he remanded where it appears that the court and plaintiff's counsel proceeded on the theory that proof of certification was unnecessary, since but for such ruling other evidence ¡might have been introduced in support of plaintiff’s contention.